Summit App. No. 25304, 2011-Ohio-1215. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issues stated in the court of appeals’ Journal Entry filed April 18, 2011:
“1. When a biological parent fails to provide any court ordered child support for one year, do small monetary gifts paid directly to the child constitute the provision of “maintenance and support of the minor as required by law or judicial decree” for purposes of R.C. 3107.07(A)?
“2. When reviewing a probate court’s decision regarding whether or not a biological parent’s *1556financial contribution constitutes “maintenance and support of the minor as required by law or judicial decree” for purposes of R.C. 3107.07(A), is the standard of review de novo or whether the decision is contrary to the manifest weight of the evidence?”
Cupp, J., would recognize the first issue only.
The conflict case as to the fust issue is In re Adoption of McCarthy (Jan. 17, 1992), Lucas App. No. L-91-199.
The conflict case as to the second issue is In re Adoption of Kat P., Fairfield App. Nos. 09CA10 and 09CA11, 2009-Ohio-3852.